KERNER, Circuit Judge
(dissenting).
The accident occurred at the Austin Avenue crossing, a principal north and south street in the town of Schererville, Indiana, in which town there was in effect an ordinance limiting the speed of railroad trains to 15 miles per hour. This street intersects defendant’s railroad, consisting of two tracks extending in a northwesterly and southeasterly direction. The tracks intersect Austin Avenue at an acute angle. The tracks are at road level, but there was a knoll 9 feet above track level upon which there were weeds extending from 1% feet to 5 feet in height. The knoll was 200 feet long paralleling the track and was 32 feet from the south rail of the westbound or north track. Due to this knoll the vision of a driver coming from the south on Austin Avenue is somewhat obscured. The first view to the right or southeast, obtainable by a person driving north, is from a point 20 feet south of the westbound or northernmost track. (See testimony of Schinourd, page 29, transcript of record.)
It is the jury, not the court, which is the fact-finding body. It weighs the contradictory evidence and inferences, judges the credibility of witnesses, receives expert instructions, and draws the ultimate conclusion as to the facts. That conclusion, whether it relates to negligence, causation or any other factual matter, cannot be ignored. Courts are not free to reweigh the evidence and set aside the jury verdict merely because the jury could have drawn different inferences or conclusions or because judges feel other results are more reasonable. Tennant v. Peoria & P. U. Ry. Co., 321 U.S. 29, 35, 64 S.Ct. 409.
Photographs are not conclusive to such an extent that evidence in conflict with them will be ignored. They are no more conclusive of physical facts than the testimony of witnesses. It is for the jury to determine their weight and reliability by the same test used in weighing other evidence. Pettibone v. Howard, 218 Ind. 543, 546, 34 N.E.2d 12. Whether decedent had a view of the approaching train at any time prior to the collision was a disputed question of fact, and where there is conflict between photographs and oral testimony it is within the province of the jury to consider both the photographs and the conflicting oral testimony as well as all other conditions and circumstances shown by the evidence, and its determination is conclusive. Bartley v. Chicago & Eastern Illinois Ry. Co., 216 Ind. 512, 24 N.E.2d 405.
Defendant admits that decedent’s view to the southeast was partially obstructed by the knoll and that in operating the train at a speed of 65 to 70 miles per hour, in violation of the terms of the town ordinance, it was guilty of negligence. The verdict necessarily found not only that decedent exercised all the care which an ordinarily prudent and cautious person would use under like circumstances and conditions to avoid injury, but it also found that no signal or warning of any kind was given of the approaching train. We must accept as a verity that the first possible view or knowledge the decedent could have had of the approach of the train was when he had arrived at a point 20 feet south of the track upon which the train was approaching.
The courts of Indiana have held that in negligence cases there is no presumption that either party was or was not negligent, and neither courts nor juries have any right to presume any fact in issue which they are called upon to determine, Pennsylvania R. Co. v. Lytle, 109 Ind.App. 318, 327, 34 N.E.2d 939; Baltimore & Ohio R. Co. v. Reyher, 216 Ind. 545, 549, 24 N.E.2d 284; and Heiny v. Pennsylvania R. Co., 221 Ind. 367, 373, 47 N.E.2d 145. They have repeatedly said that contributory negligence is a question of fact for the jury, and that it is only in cases where the facts are undisputed and where only a single inference can be reasonably drawn from the facts that the court can say, as a matter of law, that a certain course of conduct does, or does not, constitute contributory negligence, Cushman Motor Delivery Co. v. McCabe, 219 Ind. 156, 36 N.E.2d 769; *679Baltimore & Ohio R. Co. v. Reyher, supra; and Bartley v. Chicago & E. I. Ry. Co., supra. They have declared as a matter of law that ordinary care requires a person about to cross a railroad track to use his senses of sight and hearing, but they have never said that he must stop or that he must look or listen at any particular place, Central Indiana Ry. Co. v. Wishard, 186 Ind. 262, 114 N.E. 970, and Bartley v. Chicago & E. I. Ry. Co., supra. He is required to exercise ordinary care to select a place where the act of looking and listening will be reasonably effective, but the point, in its precise relation to the track in feet, is seldom to be determined as a matter of law. Pittsburgh, etc., Ry. Co. v. Dove, 184 Ind. 447, 111 N.E. 609.
It is intimated that decedent was guilty of contributory negligence as a matter of law, in that he failed to stop his automobile within 50 but not less than 10 feet of the crossing, as required by statute. Burns’ Ann.St.1933, § 47-2114.
The Supreme Court of Indiana had occasion to discuss and interpret a somewhat similar statute, in which a like contention was made. In that case the court held the case was basically a common-law action; that the decedent’s conduct was to be measured by the standard of ordinary care; and that in Indiana no degrees of actionable negligence are recognized other than that which results from the failure or refusal to exercise ordinary care. Heiny v. Pennsylvania Railroad Co., 221 Ind. 367, 47 N.E.2d 145.
The burden of proof as to contributory negligence is on the defendant, § 2-1025, Burns’ Ann.St.1933. My colleagues are of the opinion that they can say as a matter of law that decedent was guilty of contributory negligence. It seems to me that in reaching this conclusion, they overlook and fail to apply the principles enunciated in the cases cited in this opinion.
There was no evidence that decedent was familiar with the crossing. In fact there was evidence tending to prove that he was unfamiliar with the crossing. His conduct was to be measured by the standard of ordinary care, which required him to look and listen. There was no evidence that he was not looking when he was 20 feet from the north track. True it is, he could have seen the approaching train had he looked to the southeast immediately after he had reached a point 20 feet from the north track. But the courts of Indiana have said that the look and listen rule could not be inflexibly applied in all cases, Stoy v. Louisville, etc., R. Co., 160 Ind. 144, 66 N.E. 615, and that the rule did not require that decedent look or listen at a particular place, in a particular direction, at almost a particular instant of time, irrespective of other conditions. Cleveland, etc., R. Co. v. Lynn, 177 Ind. 311, 318, 95 N.E. 577, 98 N.E. 67. Consequently, decedent could not be charged with contributory negligence as a matter of law, because he did not look to the southeast immediately before he was struck by the train. Pennsylvania R. R. Co. v. Hemmer, 206 Ind. 311, 186 N.E. 285, 189 N.E. 137. Under such circumstances, the question whether decedent was guilty of contributory negligence was for the jury.
Moreover, in this case, decedent was entitled to assume defendant would sound a whistle announcing the approach of the train and that the train would not be operated in violation of the town ordinance, Chicago, etc., R. Co. v. Daun, 53 Ind.App. 382, 101 N.E. 731. No warning was given by blowing a whistle and the train was traveling 65 miles per hour or 95% feet per second, while the decedent was traveling 10 miles per hour or 14% feet per second. The failure to sound a whistle and the operation of the train in violation of the town ordinance, together with all the other evidence in the case, were factors to be considered in determining the question of contributory negligence. Malott v. Hawkins, 159 Ind. 127, 135, 63 N.E. 308.
I would affirm the judgment.